Jenney, J.
This is a suit for reformation of a deed given to Louisa A. Burke, one of the plaintiffs, by persons claiming title under Patrick McLaughlin, deceased. The plaintiffs allege that the description in the deed, through mutual *537mistake, does not describe all the land intended to be conveyed. There was tried with this suit another, in which William Murray and his wife, Julia E., ask for injunctive relief against Mrs. Burke and her husband to prevent their occupancy of the premises involved in both cases. Except as hereinafter specifically referred to, the first only is the subject of this opinion.
William Murray and Julia, his wife, two of the defendants, are the only appellants from the decrees entered by the justice who heard the case. Their answer neither admits nor denies the allegations of many paragraphs of the bill, but merely purports to leave the plaintiffs to prove the same. This course is not proper. A defendant in equity must answer fully, directly and specifically, with positiveness and certainty all material matters charged which affect the relief sought against him. Equity Rule 7. Smith v. Lasher, 5 John. Ch. 247. Taylor v. Luther, 2 Sumn. 228. A general denial is not sufficient. The answer with certainty should confess, avoid, deny, or traverse all material allegations. Costello v. Tasker, 227 Mass. 220. Dailey v. Doherty, 237 Mass. 365, 369. Story, Eq. Pl. § 852. If, because of lack of information or ignorance, a defendant is unable so to answer some part of the bill, an answer may be made on information and belief, or, if that course is not available, ignorance may be set up and facts may be put in issue by calling for their proof. Morris v. Parker, 3 John. Ch. 297. Utica Ins. Co. v. Lynch, 3 Paige, 210. King v. Ray, 11 Paige, 235. Whether, under the rules hereinafter cited, proof need be called for in the answer if the defendant properly avers ignorance, is not considered. See Brown v. Pierce, 7 Wall. 205, 211. Ordinarily, a defendant must answer positively, and not merely by remembrance or belief, to recent facts charged as within his own knowledge. Story, Eq. Pl. § 854. Slater v. Maxwell, 6 Wall. 268. Woods v. Morrell, 1 John. Ch. 103. Hall v. Wood, 1 Paige, 404. Sloan v. Little, 3 Paige, 103. An answer on its face wholly lacking conformity to these requirements should be treated as no answer at all. Keown v. Keown, 231 Mass. 404. Caines v. Fisher, 1 John. Ch. 8. Moreover, if facts well *538alleged in a bill, other than for discovery only, are not properly denied or put in issue by the answer, they are deemed to be admitted. Equity Rule 28. See Thomson v. Wooster, 114 U. S. 104, 112. However, as the case has been fully heard without regard to the form of the answers, the appeals are considered as if there had been a proper joinder of issues.
The master, to whom the case was referred without instructions to report the evidence, found that the deed to Mrs. Burke was given under a mutual mistake of fact in that the parties intended to convey to her a considerably larger piece of land than that actually described in her deed, and ordered reformation as against the grantors, who are defendants, and who do not appeal. The appellants do not contend that the findings of the master of mutual mistake in this deed are unsupported by the evidence. The statute of frauds is not open even if the facts would have brought the case within its terms. Glass v. Hulbert, 102 Mass. 24. Tracy v. Blinn, 236 Mass. 585.
The question for decision is whether the plaintiffs are entitled to relief against the defendants William Murray and Julia E.'Murray, now holding legal title to the property omitted by mistake from the deed to Mrs. Burke. Admittedly they cannot prevail if these defendants stand in the position of bona fide purchasers for value and without notice. In case of mutual mistake, relief is afforded against those who claim under the grantor except against those who by reason- of being bona fide holders for value without notice have an equity superior to the grantee. Rumrill v. Shay, 110 Mass. 170. Wilcox v. Lucas, 121 Mass. 21. Livingstone v. Murphy, 187 Mass. 315. Hillside Coöperative Bank v. Cavanaugh, 232 Mass. 157. Jeselsohn v. Park Trust Co. 241 Mass. 388.
This principle must be applied to the facts in this case. The plaintiffs’ grantors, claiming under Patrick McLaughlin, deceased, owned land on Paul Gore Street and Chestnut Avenue in that part of Boston known as Jamaica Plain. McLaughlin got title in 1897 from a grantee of Charles Molé, and at that time there was on the property, at the corner of these streets and fronting on Paul Gore Street, a block of *539dwellings numbered 113,115,117, on that way. This is now claimed by the plaintiffs and herein is called the Burke house. McLaughlin erected a three-family house facing on Chestnut Avenue and numbered 139 thereon, which is now owned by the defendants Murray, and herein is designated by that name. Molé acquired title by two deeds, the first conveying the southeasterly part of corner lot numbered 26 on a duly recorded plan, and the second including the southeasterly part of lot numbered 25 on the same plan which was situated southwesterly of and adjoining the lot first conveyed to him. Lot 25 had a frontage of fifty feet on Chestnut Avenue and lot 26 was forty-three and forty hundredths feet wide where it bounded thereon. Molé in his deed, and his grantee in the deed to McLaughlin, described the land as two separate parcels, and both deeds followed the description in the deeds to Molé. The dwelling houses fronting on Paul Gore Street were erected in disregard of the dividing line between lots numbered 25 and 26. The structures, which were mostly upon lot numbered 26, overlapped upon the other lot by a few feet. Molé also constructed on lot 25 an asphalt walk from Chestnut Avenue, which was designed and used for access only to these buildings. After McLaughlin built the house on Chestnut Avenue, he constructed a walk along the side of that building away from the house on the corner. He also built a strong and permanent wire fence between the buildings. This fence extends from the rear of his land toward Chestnut Avenue to a point near the rear corner of the Murray building, and it is on a line which if continued would clear the Murray house by about three feet and join the line of the avenue substantially at a point coterminous with the street end of the southwesterly line of the asphalt walk. The fence was without openings or gate. It was on lot numbered 25 distant about twelve feet from its northeasterly boundary.. McLaughlin, and those claiming under him as his heirs or devisees, until the giving of the deed to Mrs. Burke used the land between the fence and the line of its extension and Paul Gore Street in connection with other occupants of the block on that street, to the exclusion of those who occupied the Murray premises. *540Those claiming under McLaughlin as his heirs or devisees built a small outbuilding which stood almost wholly on lot numbered 25, and erected clothes drying yards with posts and crossbars extending to the line of the fence. There was no way of getting to the rear of the premises numbered 115, 117 Paul Gore Street other than the walk between the property now of Burke and that of Murray. There was no door upon the side of the Murray house adjoining the land of Burke, and the walk on the other side always has been the sole means of access to the rear of the Murray house.
When Mrs. Burke agreed to buy the corner property the fence was pointed out as the line of her purchase and she was told that the walk between the houses was on land to be conveyed to her. The parties assumed and believed that she had purchased all the area between the wire fence and its line extended arid Paul Gore Street. But by mistake, caused by the fact that the land was described in the deed of McLaughlin as two parcels, the scrivener included in the deed only the part of lot 26 which was separately described therein, thus omitting a part of lot numbered 25 bounding twelve and sixty-eight hundredths feet on Chestnut Avenue and extending to the rear line of grantor’s ownership and there eleven and eighty-one hundredths feet in width, which was intended to be included in the conveyance. This is the mutual mistake for which Mrs. Burke is clearly entitled to relief against those claiming under McLaughlin, disregarding for the moment the question of relief against Mr. and Mrs. Murray.
The master found that there was a mutual mistake in the deed given to Mr. and Mrs. Murray shortly after that to Mrs. Burke. The appellants do not deny that the plaintiffs are entitled to relief if this finding stands. Perhaps, strictly speaking, the existence of such mistake does not negative the subsequent grantee’s position of bona fide holders for value without notice. Such mistake, however, does undermine and destroy the effect of that status and leaves the grantee in the second deed subject to the superior equitable right of the grantee in that first given. It would be inequitable to allow such a purchaser to reap the harvest of a *541bargain he never intended to make. He cannot in such circumstances defend on the ground that he is compelled to lose the rights accruing from the literal terms of his contract. This result is supported by Cross v. Bean, 83 Maine, 61, and Cole v. Fickett, 95 Maine, 265. See also Welles v. Yates, 44 N. Y. 525; Fischer v. Laack, 85 Wis. 280. This result follows from the general principles of equity governing bills for reformation.
The subsidiary findings of the master support his conclusion of mutual mistake in the deed to Mr. and Mrs. Murray. It is sufficient to say that his general finding was justified by the obvious situation — already described — disclosed by an inspection of the premises, by an inferential finding that Mrs. Murray, who inspected the premises before the sale, acted not only for herself but in her husband’s behalf; that she saw the fence and walk and knew their purpose and use; and by the agreement for sale which included only the estate numbered 139 Chestnut Avenue and did not specify boundaries or state the area except as five thousand square feet more or less. The resultant finding is a clear and satisfactory conclusion from these facts. Page v. Higgins, 150 Mass. 27. Kennedy v. Poole, 213 Mass. 495, 498. Winston v. Pittsfield, 221 Mass. 356, 361. Hayes v. Penn Mutual Life Ins. Co. 222 Mass. 382, 388. The agreement for sale included only the “ estate . . . numbered 139 Chestnut Ave . . . with the building thereon,” and properly construed embraced only the property so known and that reasonably required for the purposes for which the buildings were occupied or fitted for occupancy. Crabtree v. Miller, 194 Mass. 123, and cases cited at page 126. The width of the lot was not defined. The description of the area as five thousand square feet more or less did not enlarge the construction of the agreement. There was no evidence that quantity was an essential element of the bargain. Noble v. Googins, 99 Mass. 231. Ratshesky v. Piscopo, 239 Mass. 180. The error in writing the deed could be found to have been caused by the manner in which the property was described in the deed to McLaughlin.
The exception to the admission of the evidence that *542Patrick McLaughlin often spoke of the fence already described as “ the dividing line between these two pieces of property” ought not to be sustained. See G. L. c. 233, § 65. The master found that McLaughlin “ always held out this fence as the boundary line.” The appellants denied the existence of a mistake in the deed to Mrs. Burke and if proof of its existence failed the plaintiffs could not obtain relief against them. The evidence tended to characterize and show the nature of the prior occupation of the premises to which the plaintiffs were entitled, and possibly could be considered also in delimiting the premises agreed to be conveyed as number. 139 Chestnut Avenue. Its admission in the light of all the facts is not sufficient to warrant a reversal and a consequent rehearing of the case. The controlling facts were in no wise changed by it. Methodist Episcopal Society in Charlton City v. Akers, 167 Mass. 560. Warner v. Brown, 231 Mass. 333, 338.
The remaining exceptions fail because of the conclusions already stated. The interlocutory decree overruling the exceptions and confirming the master’s report was right. The final decree orders reformation of both deeds. Relief as against those claiming under the deed to the Murrays might have been in the form of a direction to release to Mrs. Burke the land intended to be included in her deed, coupled with such injunctive assistance as might be deemed necessary. Rumrill v. Shay, supra. Wilcox v. Lucas, supra. Cole v. Fickett, supra. Craig v. Kittredge, 23 N. H. 231. Perkins v. Canine, 113 Mich. 72. But no objection to the form of the decree is made by the appellants, and it is affirmed, with costs of the appeal as against the appellants.
The suit in which Mr. and Mrs. Murray are plaintiffs must be dismissed because of the result of that in which they are defendants, and the interlocutory and final decrees in their suit are to be affirmed, with costs of the appeal.

Decrees affirmed.